UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1770



SAAD S. NOAH,

                                              Plaintiff - Appellant,

          versus


AOL-TIME WARNER, INCORPORATED; AMERICA ONLINE,
INCORPORATED,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1316-A)


Submitted:   November 14, 2003            Decided:   March 24, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Saad S. Noah, Appellant Pro Se. Charles Colin Rushing, WILMER,
CUTLER & PICKERING, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Saad S. Noah appeals the district court’s order granting

Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)

and dismissing Noah’s cause of action.              Noah also appeals from the

scheduling order entered by the magistrate judge. We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.               See Noah v. AOL Time

Warner, Inc., No. CA-02-1316-A (E.D. Va. May 15, 2003).                   We deny

the motion to dismiss.*          We dispense with oral argument because the

facts       and    legal   contentions   are     adequately   presented    in   the

materials         before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                          AFFIRMED




        *
      Noah’s notice of appeal was docketed by the district court on
June 17, 2003, one day after the expiration of the thirty-day
appeal period. Fed. R. App. P. 4(a). Noah, however, has submitted
a delivery receipt from the United States Postal Service confirming
a delivery to the district court on June 16, 2003. This document
suggests that Noah filed a timely notice of appeal.

                                         - 2 -